Case 19-10521-BFK              Doc 12      Filed 02/21/19 Entered 02/21/19 12:22:17                       Desc Main
                                           Document     Page 1 of 3



                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division

In re:                                                         )
                                                               )
S.P. TRUCKING LLC,                                             )    Case No. 19-10521-BFK
                                                               )    Chapter 11
                                     Debtor.                   )

                                         ORDER TO SHOW CAUSE

          This is the Debtor’s third bankruptcy case. 1 In the last bankruptcy case, the Court held a

hearing on the Court’s Order Setting Hearing and the case was dismissed with prejudice to

refiling another case for a period of 180 days. Case No. 18-13386-KHK (Docket No. 23). 2 On

February 19, 2019, within the 180 day “with prejudice” period, the Debtor filed a Voluntary

Petition under Chapter 11. Docket No. 1.

          It appears to the Court, at least on a prima facie basis, that the Debtor is in violation of

the plain terms of a Court Order. The Court, therefore, will set the matter for a hearing, at which

the Debtor Designee shall be present, for the Court to determine whether: (a) this bankruptcy

case should be dismissed; (b) whether further sanctions are appropriate; and (c) whether the

Court should make a criminal referral to the U.S. District Court for alleged contempt of court

under 18 U.S.C. §401(3). 3



1
    The other cases are: 18-11185; 18-13386.
2
    A copy of the Order Dismissing Case is attached as Exhibit A.
3
    Section 401(3) provides:

          A court of the United States shall have power to punish by fine or imprisonment, or both, at its discretion,
          such contempt of its authority, and none other, as—

          (3) Disobedience or resistance to its lawful writ, process, order, rule, decree, or command.

18 U.S.C. § 401(3).
                                                           1
Case 19-10521-BFK        Doc 12    Filed 02/21/19 Entered 02/21/19 12:22:17           Desc Main
                                   Document     Page 2 of 3



       The Debtor Designee or other representative is advised that he/she has the right to

refuse to testify on Fifth Amendment grounds.

       It is therefore ORDERED:

       1.      The Court will hold a hearing on March 12, 2019, at 11:00 a.m., at the United

States Bankruptcy Court for the Eastern District of Virginia, 200 S. Washington St., Alexandria,

VA 22314, in Judge Kenney’s courtroom, to determine: whether: (a) this bankruptcy case should

be dismissed; (b) whether further sanctions are appropriate; and (c) whether the Court should

make a criminal referral to the U.S. District Court for alleged contempt of court under 18 U.S.C.

§401(3).

       2.      The Debtor Designee or other representative must be present at the aforesaid

hearing.

       3.      The Clerk will mail a copy of this Order to the Debtor and the Debtor Designee,

and will provide cm-ecf notice of its entry to the U.S. Trustee’s Office.



      Feb 21 2019                             /s/ Brian F. Kenney
Date: ________________                        ______________________________
                                              Brian F. Kenney
                                              United States Bankruptcy Judge
Alexandria, Virginia
                                              Entered on Docket: February 21, 2019
Copies to:

S.P. Trucking LLC
c/o Samuel Palomino, Debtor Designee
7140 Taylor Road
Falls Church, VA 22042
Chapter 11 Debtor

Office of the United States Trustee
1725 Duke Street, Suite 650
Alexandria, VA 22314

                                                 2
Case 19-10521-BFK          Doc 12     Filed 02/21/19 Entered 02/21/19 12:22:17         Desc Main
                                      Document     Page 3 of 3
                                                                                  EXHIBIT A
                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

 In re:

 S.P. Trucking LLC                                     Case No. 18-13386-KHK
                                                       Chapter 11
          Debtor


                         ORDER DISMISSING CASE WITH PREJUDICE

          The Court held a hearing on November 27, 2018, on the Court’s Order Setting

 Hearing (Docket No. 16). For the reasons stated on the record at the hearing, it is

          ORDERED:

          1.   This case is dismissed with prejudice to re-filing under any chapter of the

               Bankruptcy Code in this or any other court for a period of 180 days from the

               entry of this Order.

          2. The Debtor is advised that it has 14 days within which to note an appeal of this

               Order.

          3. The Clerk will mail a copy of this order or give electronic notice of its entry, to

               the parties listed below.



       Dec 12 2018
Date: ________________                               /s/ Klinette Kindred
                                                     __________________________________
                                                     Klinette H. Kindred
                                                     United States Bankruptcy Judge

                                                      Entered on Docket: December 13, 2018


Copy mailed to:                                      Copy electronically to:

Samuel Palomino                                      Jack Frankel
S.P. Trucking LLC
7140 Taylor Road
Falls Church, VA 22043
